Citation Nr: 1758715	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-33 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable disability rating for abdominal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law Judge at a November 2016 Travel Board hearing at the RO in Phoenix, Arizona.  A copy of the hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination for his abdominal hernia in August 2011.  At the November 2016 Travel Board hearing, the Veteran testified that the examiner did not correctly note all of his symptoms.  He testified that the August 2011 examiner incorrectly stated that a belt was not indicated, when the Veteran reported using a belt full time, and was wearing a belt when he reported to the examination.  The Veteran also reported that he recently had to quit his job because the pain from his hernia, even with the support of the belt, prevented him from performing his responsibilities at work. 

The representative stated that the Veteran's hernia measured over 9 inches wide, and that the August 2011 examination did not clearly indicate if the size of the hernia was considered medically large or small.  The Veteran's representative also referenced a November 2016 photograph of the Veteran's hernia, and the copy of the Veteran's recent resignation letter.

The Veteran's representative asked the Board to remand this case to the AOJ to arrange for a new examination to determine the current severity of the Veteran's hernia.  

Where VA provides a veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Given that the August 2011 VA examination did not take some of the Veteran's symptoms or treatments into consideration, and that the Veteran's symptoms progressed to the point where he had to resign from his job, a remand is warranted to obtain a new opinion.

Under the circumstances that have arisen, a new examination is necessary in order to fulfill VA's duty to assist.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claim file any outstanding VA treatment records.  

2. Schedule the Veteran for a VA examination to evaluate the current severity of his abdominal hernia.  

The examiner is asked to identify all symptoms and impairment that may be attributed to the Veteran's abdominal hernia.

The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, to include the Veteran's lay statements.  

3. Then, readjudicate the claim on appeal.  If any benefits sought on appeal are not granted in full, issue a Supplemental Statement of the Case and provide the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

